--------------------------------------------------------------------------------

Exhibit 10.39


Execution Copy


GUARANTEE


GUARANTEE, dated as of October 31, 2007, made by David Fuselier, an individual
residing at 30 Hearthstone Drive, Brookfield, CT 06804 (the “Guarantor”), in
favor of the Purchasers signatories (the “Purchasers”) to that certain Purchase
Agreement, dated as of the date hereof, between D. L. Claire Capital, Inc., a
Delaware corporation with its principal business address at 60 East 42nd Street,
Suite 3405, New York, New York 10165 (the “Company”) and the Purchasers.


W I T N E S S E T H:


Whereas, pursuant to that certain Purchase Agreement, dated as of the date
hereof, by and between the Company and the Purchasers (the “Purchase
Agreement”), the Company has agreed to sell and issue to the Purchasers, and the
Purchasers have agreed to purchase from the Company the Company’s 12% Secured
Promissory Notes, due May 1, 2008 (the “Note”), subject to the terms and
conditions set forth therein;


Whereas, Guarantor is the owner of certain shares of Common Stock;


Whereas, Guarantor will directly benefit from the extension of credit to the
Company represented by the issuance of the Note; and


NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, Guarantor hereby agrees with the Purchasers as follows:


1.             Definitions. Unless otherwise defined herein, terms defined in
the Purchase Agreement and used herein shall have the meanings given to them in
the Purchase Agreement. The words “hereof,” “herein,” “hereto” and “hereunder”
and words of similar import when used in this Guarantee shall refer to this
Guarantee as a whole and not to any particular provision of this Guarantee, and
Section and Schedule references are to this Guarantee unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The following
terms shall have the following meanings:


“Guarantee” means this Guarantee, as the same may be amended, supplemented or
otherwise modified from time to time.


“Obligations” means the collective reference to all obligations and undertakings
of the Company of whatever nature, monetary or otherwise, under the Note, the
Purchase Agreement, the Security Agreement, or the Warrant, or any other future
agreement or obligations undertaken by the Company to the Purchasers, together
with all reasonable attorneys’ fees, disbursements and all other costs and
expenses of collection incurred by Purchasers in enforcing any of such
Obligations and/or this Guarantee.


2.              Guarantee.


(a)           Guarantee.


 
 

--------------------------------------------------------------------------------

 


 
(i)
The Guarantor hereby, unconditionally and irrevocably, guarantees to the
Purchasers and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Company when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.



 
(ii)
Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the lesser of (i) the
Common Stock owned by the Purchasers or (ii) the amount which can be guaranteed
by such Guarantor under applicable federal and state laws, including laws
relating to the insolvency of debtors, fraudulent conveyance or transfer or laws
affecting the rights of creditors generally (after giving effect to the right of
contribution established in Section 2(b)).



 
(iii)
The Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of such Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Purchasers hereunder.



 
(iv)
The guarantee contained in this Section 2 shall remain in full force and effect
until all the Obligations and the obligations of the Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full.



 
(v)
No payment made by the Company, the Guarantor, any other guarantor or any other
Person or received or collected by the Purchasers from the Company, the
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Guarantor in respect of the Obligations or any payment received or
collected from the Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of the Guarantor hereunder until the
Obligations are paid in full.



 
(vi)
Notwithstanding anything to the contrary in this Agreement, in seeking to
enforce this Guarantee against the Guarantor, the recourse of the Purchasers
shall be limited to the Common Stock owned by Guarantor at the time of
enforcement. Purchasers shall not be entitled to seek any monetary or other
types of damages from and against the Guarantor.



 
 

--------------------------------------------------------------------------------

 


(b)           Amendments, Etc. With Respect to the Obligations. The Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the
Purchasers may be rescinded by the Purchasers and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchasers, and the Purchase Agreement and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchasers may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by the
Purchasers for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Purchasers shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by them as security for the
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.


(c)           Guarantee Absolute and Unconditional. The Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Purchasers upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Company and the Guarantor, on the one hand, and the
Purchasers, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this Section
2. The Guarantor waives to the extent permitted by law diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Company with respect to the Obligations. The Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Purchase Agreement or any other
Transaction Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Purchasers, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance or fraud or
misconduct by Purchasers) which may at any time be available to or be asserted
by the Company or any other Person against the Purchasers, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company for the Obligations, or of the
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against the Guarantor, the Purchasers may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Company or any other Person
or against any collateral security or guarantee for the Obligations or any right
of offset with respect thereto, and any failure by the Purchasers to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Company or any other Person or any such collateral security,  guarantee or
right of offset, shall not relieve the Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Purchasers against the
Guarantor. For the purposes hereof, "demand" shall include the commencement and
continuance of any legal proceedings.


 
 

--------------------------------------------------------------------------------

 


(d)           Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Purchasers upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or the
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company or the
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.


3.    Miscellaneous.


(a)           Amendments in Writing. None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
writing by the majority in interest (based on the then-outstanding principal
amount of the Note at the time of such determination) of the Purchasers.


(b)           Notices. All notices, requests and demands to or upon the
Purchasers or the Guarantor hereunder shall be affected in the manner provided
for in the Purchase Agreement; provided that any such notice, request or demand
to or upon the Guarantor shall be addressed to the Guarantor at its notice
address set forth herein.


(c)           No Waiver By Course Of Conduct; Cumulative Remedies. The
Purchasers shall not by any act (except by a written instrument pursuant to
Section 5(a)), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any default under the
Transaction Documents or Event of Default. No failure to exercise, nor any delay
in exercising, on the part of the Purchasers, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Purchasers of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Purchasers
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.


(d)           Successor and Assigns. This Guarantee shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Purchasers and their respective successors and assigns; provided that the
Guarantor may not assign, transfer or delegate any of its rights or obligations
under this Guarantee without the prior written consent of the Purchasers.


(e)           Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


 
 

--------------------------------------------------------------------------------

 


(f)           Section Headings. The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.


(g)           Integration. This Guarantee and the other Transaction Documents
represent the agreement of the Guarantor and the Purchasers with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchasers relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.


(h)           Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS.


(i)           Submission to Jurisdictional; Waiver. The Guarantor hereby
irrevocably and unconditionally:


 
(i)
submits for itself and its property in any legal action or proceeding relating
to this Guarantee and the other Transaction Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the Courts of the State of New York,
located in New York County, New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;



 
(ii)
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;



 
(iii)
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Guarantor at its address referred
to in the Purchase Agreement or at such other address of which the Purchasers
shall have been notified pursuant thereto;



 
(iv)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and



 
(v)
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.



 
 

--------------------------------------------------------------------------------

 


(j)           Acknowledgements. The Guarantor hereby acknowledges that:


 
(i)
it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;



 
(ii)
the Purchasers has no fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Guarantee or any of the other
Transaction Documents, and the relationship between the Guarantor, on the one
hand, and the Purchasers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and



 
(iii)
no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantor and the Purchasers.



(k)           Release of Guarantor. Subject to Section 2(e), the Guarantor will
be released from all liability hereunder concurrently with the repayment in full
of all amounts owed under the Purchase Agreement, the Note and the other
Transaction Documents.


(l)           Waiver of Jury Trial. THE GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE PURCHASER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND
FOR ANY COUNTERCLAIM THEREIN.


IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
 
 
/s/David Fuselier
 
DAVID FUSELIER
 

 
 

--------------------------------------------------------------------------------